Citation Nr: 0706122	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-17 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for right knee 
disability.

4.  Entitlement to service connection for left knee 
disability.

5.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
February 1951, and from June 1951 to June 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in February 2005, a statement of the 
case was issued in April 2005, and a substantive appeal was 
received in May 2005.  The veteran testified at a hearing 
before the Board in November 2006.

The issues of entitlement to service connection for right 
knee disability and left knee disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if any further action is 
required on his part.




FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifested 
during the veteran's military service or for many years 
thereafter, nor is bilateral hearing loss disability 
otherwise related to the veteran's service.

2.  The veteran did not engage in combat with the enemy, and 
he has not described specific stressors capable of 
corroboration.  

3.  Any current PTSD is not related to the veteran's active 
duty service. 

4.  Low back disability was not manifested during the 
veteran's military service or for many years thereafter, nor 
is low back disability otherwise related to the veteran's 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  PTSD was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

3.  Low back disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in November 
2004.  The letter predated the January 2005 rating decision.  
See id.  The VCAA letter notified the veteran of what 
information and evidence is needed to substantiate his claims 
of service connection for bilateral hearing loss disability 
and PTSD, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The November 2004 letter has clearly advised the veteran of 
the evidence necessary to substantiate his claims of service 
connection for bilateral hearing loss disability and PTSD. 

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision with regard to the issues of 
entitlement to service connection for bilateral hearing loss 
disability and PTSD.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
service connection for bilateral hearing loss disability and 
PTSD, any questions as to the appropriate disability rating 
and effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  It appears that some of the veteran's 
service records were destroyed at the 1973 fire at the 
National Personnel Records Center.  However, the claims file 
does include a 1954 separation examination report as well as 
some subsequent reserve records.  The evidence of record also 
includes VA medical records.  With regard to the hearing 
loss, PTSD, and low back issues addressed in this decision, 
the Board finds that the record as it now stands includes 
sufficient competent evidence to decide these claims.  There 
is no indication of relevant, outstanding records which would 
support the veteran's claims of service connection for 
bilateral hearing loss, PTSD, and low back disability.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a VA 
examination performed in November 2005 with regard to the 
veteran's claim of service connection for bilateral hearing 
loss disability.  As will be discussed in more detail below, 
examinations with regard to his claimed PTSD and low back 
disability are unnecessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues of entitlement to service connection for bilateral 
hearing loss disability, PTSD, and low back disability. 



Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Certain 
chronic disabilities, such as organic diseases of the nervous 
system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Bilateral hearing loss disability

Upon review of the entire evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss disability.  

On examination performed for separation purposes in June 
1954, the veteran's ears were clinically evaluated as normal.  
Audiometric testing was not performed, however, the veteran 
received a 15/15 on the whispered voice test for both ears.  
A September 1955 examination performed for enlistment in the 
reserves reflects that audiometric testing was not performed, 
but again his hearing acuity was measured as 15/15 on a 
whispered voice test.  Such test results were indicative of 
normal hearing.  The examination reports also reflect no 
complaints with regard to hearing loss.  Specifically, on a 
Report of Medical History completed by the veteran in 
September 1955 he checked the 'No' box with regard to 'ear, 
nose or throat trouble.'  The Board notes that the whispered 
voice test this was the customary test used during that 
period, and unfortunately no audiometric tests were conducted 
in connection with his discharge and reserve enlistment 
examinations.

The veteran did not complain of any hearing loss until he 
filed a pension claim in November 2003, thus approximately 49 
years after separation from service.  The first objective 
medical evidence of hearing loss was noted at the November 
2005 VA audiological examination.  Specifically, the veteran 
claimed military noise exposure of 105 howitzers, and 
shelling.  He claimed that post-service, he worked in 
construction for two years, and was a barber.  Upon 
audiometric testing, the examiner diagnosed moderate to 
moderately severe sensorineural hearing loss in the right 
ear, and moderate to severe sensorineural hearing loss in the 
left ear.  The examiner stated that with regard to the 
question of whether his hearing loss was due to military 
noise exposure, an opinion could not be offered without 
resorting to mere speculation.  In a January 2006 addendum 
opinion, the examiner noted review of the veteran's claims 
folder.  The examiner acknowledged the whisper tests 
performed during service which were not sensitive to 
unilateral high frequency hearing loss.  The examiner could 
still not determine whether the veteran's hearing loss was 
due to his military noise exposure without resort to mere 
speculation.  

Thus, upon review of the evidence of record, there is no 
documented hearing loss in service, no complaints of hearing 
loss until 49 years after separation from service, and a VA 
examiner who could not offer an opinion with regard to 
etiology without resorting to mere speculation.  

In this regard, the Board notes first that the absence of any 
evidence of hearing loss for nearly fifty years after 
discharge from service, or of persistent symptoms of hearing 
loss between service-discharge until 2003 constitutes 
negative evidence tending to disprove the claim that the 
veteran developed hearing loss as a result of in-service 
noise exposure, which resulted in chronic disability 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
The lack of any evidence of continuing hearing loss for 
nearly a half-century between the period of active duty and 
the evidence showing hearing loss is itself evidence which 
tends to show that no hearing loss was incurred as a result 
of service.  Moreover, there is no medical evidence showing 
that hearing loss manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
active service, and therefore service connection for hearing 
loss may not be presumed to have had its onset in service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also, Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Second, the "absence" of evidence or "negative" evidence 
of any injury or hearing loss during service in this case is 
supported by affirmative evidence which tends to show that no 
current hearing loss was incurred during that time.  Such 
affirmative evidence consists of the separation examination 
report and reserve enlistment report which showed no 
complaints of hearing loss and which indicated a normal 
clinical evaluation.  Although the veteran has asserted that 
his hearing loss is due to acoustic trauma in service, the 
fact remains, however, that the veteran did not complain of 
hearing loss during service, and has not provided any medical 
evidence, whatsoever, showing findings or a diagnosis of 
hearing loss until he underwent a VA examination in November 
2005.  This is affirmative evidence that the veteran did not 
sustain a hearing loss disability during active duty or that 
acoustic trauma in service, if any, did not result in chronic 
hearing loss.

Thus, the Board concludes that the preponderance of the 
evidence is against a finding that his current hearing loss 
is as a result of noise exposure during service.

The veteran has claimed that the November 2005 examination 
was insufficient as the examiner did not inquire about the 
veteran's military career, however, the Board notes that the 
examiner did note exposure to 105 howitzers and shelling, and 
also reviewed his claims folder.  Despite a VA examination 
and record review, the examiner was unable to offer an 
opinion of etiology without resorting to speculation.  The 
Board finds that it is unnecessary to require the veteran to 
report for another VA medical examination or to ask a medical 
expert to review the record because any examination report or 
medical opinion could not provide competent evidence of the 
incurrence of bilateral hearing loss in service.  Moreover, 
given the absence of any competent evidence of the claimed 
post-service disability until 49 years after service, any 
current opinion provided at this point would again be no more 
than speculative.  See 38 C.F.R. § 3.102 (a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board has considered the veteran's testimony and lay 
statements to the effect that his bilateral hearing loss is 
causally related to his active service; however, it is noted 
that there is no medical evidence of record to support such a 
theory and the veteran has not been shown to have the medical 
expertise necessary to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The negative 
clinical and documentary evidence post-service for 49 years 
is more probative than the remote assertions of the veteran.  
The lack of continuity of treatment may bear in a merits 
determination on the credibility of the evidence of 
continuity of symptoms by lay parties.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997)

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issue adjudicated by this decision.  38 
U.S.C.A. § 5107(b).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  

The veteran's DD Form 214s reflect that he was awarded the 
United Nations Service Medal, National Defense Service Medal, 
and Korean Service Medal with two Bronze Service Stars.  The 
records do not reflect any combat decorations.  The veteran 
claims that he was in field artillery, and was a paratrooper.  

Even though the veteran served in Korea during the Korean 
War, there is no evidence in the record that he served in 
combat.  As noted, he did not receive a combat award.   
Moreover, it is not otherwise shown that the veteran engaged 
in combat.  As it is not shown the veteran engaged in combat, 
his unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events. 
 Because the record does not persuasively show participation 
in combat, the claimed stressors must be corroborated.  His 
alleged service stressors must be established by official 
service records or other credible supporting evidence.  38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory 
requirement for "credible supporting evidence" means that 
"the veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor." 
 Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

In his September 2004 claim for compensation, the veteran 
claimed entitlement to service connection for PTSD on the 
basis that he was having flashbacks and trouble sleeping.  He 
was sent a November 2004 letter requesting that he provide a 
detailed description of the specific traumatic events causing 
his PTSD.  In a statement received in November 2004, the 
veteran claimed he has nightmares from the war.  He did not 
provide any further details.  The January 2005 rating 
decision, April 2005 statement of the case, and January 2006 
supplemental statement of the case also informed the veteran 
of what evidence is necessary to establish service connection 
for PTSD.  At the November 2006 Board hearing, the claimed 
stressors related to combat service and the combat 
experience, but did not provide any specific details 
regarding his claimed stressors.  The Board stresses that 
mere presence in a combat zone is not sufficient, solely in 
and of itself, to support a diagnosis of PTSD.  A stressor 
must consist of an event during service.  Zarycki v. Brown, 6 
Vet. App. 91, 99 (1993).  Thus, the veteran's statements and 
testimony do not provide specific details of claimed 
stressors that could be corroborated.  The Board acknowledges 
the veteran's statements that he had traumatic experiences 
during the Korean War; nevertheless, these experiences were 
stated in general terms, and no specific incidents during a 
specific time were indicated.  

Thus, the veteran has not furnished any details of alleged 
stressors to allow for an attempt to verify such claimed 
stressors.  The Board acknowledges that the veteran has not 
been afforded a VA examination to assess whether he has PTSD, 
however, assuming for the sake of argument that a diagnosis 
of PTSD was rendered, his claim would still fail since there 
is no competent evidence that any PTSD is related to a 
verified stressor.  A diagnosis of PTSD which is based on an 
examination which relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 
(1994).  Thus, affording the veteran a VA examination to 
assess whether he has PTSD would prove futile.  Service 
connection for PTSD must be denied as there is no evidence 
that any current PTSD that he may suffer from is related to 
any stressors that occurred during his active duty service.

In conclusion, there is no evidence that the veteran engaged 
in combat and the only evidence of in-service stressors are 
contained in the veteran's uncorroborated statements.  Thus, 
there is no probative evidence that the claimed in-service 
stressors actually occurred.  Consequently, absent probative 
supporting evidence, an essential element for a grant of 
service connection for PTSD is not established.  

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal must, accordingly, be 
denied.

Low Back Disability

The Board must also conclude that the preponderance of the 
evidence is against the veteran's claim of service connection 
for low back disability.  The veteran's June 1954 separation 
examination report shows that the veteran's spine was 
clinically evaluated as normal.  This suggests that trained 
military medical personnel were of the opinion that no 
chronic disorder of the spine was present at that time.  A 
reserve examination just over a year later, in September 
1955, also shows that examiners found the veteran's spine to 
be clinically normal.  Even more significant is the fact that 
the veteran at the time of the September 1955 examination did 
not report any back complaints and stated that he was in good 
health.  

As with the other issues addressed in this decision, the 
record does not show any continuity of pertinent 
symptomatology from the time of active service forward.  
There is no evidence of pertinent complaints or treatment for 
many years after service.  In sum, there is no persuasive 
evidence that the claimed low back disability was manifested 
during service or is otherwise related to service.  The Board 
acknowledges the veteran's testimony regarding a relationship 
to claimed parachute injuries.  However, the claimed 
inservice parachute injuries are not documented and the 
separation examination report as well as the reserve 
examination just over a year after discharge show that 
medical examiners were of the opinion that there was no spine 
disorder present, thus suggesting that any inservice injuries 
were acute in nature and did not result in chronic low back 
disability.  


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is not warranted.  Entitlement to service 
connection for PTSD is not warranted.  Entitlement to service 
connection for low back disability is not warranted.  To this 
extent, the appeal is denied.


REMAND

At the November 2006 Board hearing, the veteran testified 
that he has sought private medical treatment for his knees 
with Dr. Cox in South Carolina.  Although the veteran appears 
to have stated that VA already has these records, the Board 
is unable to locate any such records in the claims file.  
Since the veteran has identified records which he claims are 
pertinent to his knee disability claims, VA must attempt to 
obtain those records.  The RO should contact the veteran and 
obtain the full name, address, and dates of treatment with 
regard to this medical provider.  The veteran is advised that 
he has an obligation to cooperate fully with VA's efforts to 
obtain the medical records.  38 C.F.R. § 3.159.  While VA has 
a duty to assist the veteran in the development of his claim, 
the veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
obtain the full name, address and dates 
of treatment with regard to his claimed 
medical provider, Dr. Cox.  After 
securing the necessary releases, the RO 
should then request the veteran's 
treatment records from such medical 
provider.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

2.  After obtaining the above records, 
the RO should determine whether any 
additional development, such as a VA 
examination, is necessary.  If so, 
appropriate action to develop the knee 
disabilities issues should be undertaken. 

3.  The RO should then review the 
expanded record and determine if 
entitlement to service connection for 
right knee disability and for left knee 
disability is warranted.  The veteran and 
his representative should then be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


